Name: 2007/751/EC: Council Decision of 8 November 2007 concerning the accession of Bulgaria and Romania to the Convention drawn up on the basis of Article K.3(2)(c) of the Treaty on European Union on the fight against corruption involving officials of the European Communities or officials of Member States of the European Union
 Type: Decision
 Subject Matter: international affairs;  Europe;  EU institutions and European civil service;  cooperation policy;  criminal law;  executive power and public service
 Date Published: 2007-11-22

 22.11.2007 EN Official Journal of the European Union L 304/34 COUNCIL DECISION of 8 November 2007 concerning the accession of Bulgaria and Romania to the Convention drawn up on the basis of Article K.3(2)(c) of the Treaty on European Union on the fight against corruption involving officials of the European Communities or officials of Member States of the European Union (2007/751/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, Having regard to the 2005 Treaty of Accession, Having regard to the 2005 Act of Accession (hereinafter referred to as the Act of Accession), and in particular Article 3(4) thereof, Having regard to the recommendation from the Commission, Having regard to the Opinion of the European Parliament (1), Whereas: (1) The Convention drawn up on the basis of Article K.3(2)(c) of the Treaty on European Union on the fight against corruption involving officials of the European Communities or officials of Member States of the European Union (2) (hereinafter referred to as the Convention against corruption involving officials) was signed at Brussels on 26 May 1997 and entered into force on 28 September 2005. (2) Following their accession to the European Union, Estonia, Cyprus, Latvia, Lithuania, Hungary, Poland, Slovenia and Slovakia have deposited their instruments of accession to the Convention against corruption involving officials. (3) Article 3(3) of the Act of Accession provides that Bulgaria and Romania are to accede to the conventions and protocols concluded between the Member States, listed in Annex I to the Act of Accession, which comprises, inter alia, the Convention against corruption involving officials. They are to enter into force in relation to Bulgaria and Romania on the date determined by the Council. (4) In accordance with Article 3(4) of the Act of Accession, the Council is to make all adjustments required by reason of accession to those conventions and protocols, HAS DECIDED AS FOLLOWS: Article 1 The Convention against corruption involving officials shall enter into force for Bulgaria and Romania on the first day of the first month following the date of adoption of this Decision. Article 2 The texts of the Convention against corruption involving officials drawn up in the Bulgarian and Romanian languages (3) shall be authentic under the same conditions as the other texts of the Convention against corruption involving officials. Article 3 This Decision shall take effect on the day following its publication in the Official Journal of the European Union. Done at Brussels, 8 November 2007. For the Council The President R. PEREIRA (1) Opinion of 10 July 2007 (not yet published in the Official Journal). (2) OJ C 195, 25.6.1997, p. 2. (3) The Bulgarian and Romanian version of the Convention shall be published in a special edition of the Official Journal at a later date.